DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 recite the limitation "a carrier for transmission" in page 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “modulate data from the first signal source onto a carrier for transmission”, “the second signal source onto a carrier for transmission”. It was unclear if they are the same “carrier for transmission”.
Claims 1-14 recite the limitation "an output of the first modulator for transmission" in page 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “the first modulator and configured to prepare an output of the first modulator for transmission”, “the second modulator and configured to prepare an output of the first modulator for transmission”. It was unclear if they are the same “output of the first modulator for transmission”.
Claims 15-20 recite the limitation "a carrier for transmission" in page 5.  There is insufficient antecedent basis for this limitation in the claim. Claim 15 recites “modulating data from a first signal source onto a carrier for transmission”, “modulating data from a second signal source onto a carrier for transmission”. It was unclear if they are the same “carrier for transmission”.
Claims 15-20 recite the limitation "a broadcast standard having a future extension frame" in page 5.  There is insufficient antecedent basis for this limitation in the claim. Claim 15 recites “modulating data from a first signal source onto a carrier for transmission in accordance with a broadcast standard having a future extension frame”, “modulating data from a second signal source onto a carrier for transmission in accordance with a broadcast standard having a future extension frame”. It was unclear if they are the same “broadcast standard” or “future extension frame”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-41 of U.S. Patent No. 11258525 in view of Feher (US 20080056399). Claims 21-41 of U.S. Patent No. 11258525 fails to teach a first modulator in circuit communication with a first signal source and configured to modulate data from the first signal source onto a carrier for transmission; a second modulator in circuit communication with a second signal source and configured to modulate data from the second signal source onto a carrier for transmission; a first signal processor in circuit communication with the first modulator and configured to prepare an output of the first modulator for transmission; a second signal processor in circuit communication with the second modulator and configured to prepare an output of the first modulator for transmission. However, Feher discloses a first modulator (Feher claim 1 note: this reads on GMSK modulator) in circuit communication with a first signal source and configured to modulate data from the first signal source onto a carrier for transmission; a second modulator (Feher claim 1 note: this reads on OFDM modulator) in circuit communication with a second signal source and configured to modulate data from the second signal source onto a carrier for transmission; a first signal processor (Feher claim 1 note: this reads on GMSK processor) in circuit communication with the first modulator and configured to prepare an output of the first modulator for transmission; a second signal processor (Feher claim 1 note: this reads on OFDM processor) in circuit communication with the second modulator and configured to prepare an output of the first modulator for transmission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Feher’s modulators in claims 21-41 of U.S. Patent No. 11258525 for reducing cost and size (Feher paragraph 0007).
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701. The examiner can normally be reached Monday - Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641